Citation Nr: 0527581	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  99-03 610	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependents' educational assistance 
benefits under the provisions of Chapter 35, Title 38, United 
States Code. 

REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law 

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to January 
1965.  The veteran died in September 1996, and the appellant 
is his surviving spouse. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a December 1998 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in North Little Rock, 
Arkansas, (hereinafter RO).  Following a decision by the 
Board in May 2000 which denied the claims on appeal, the 
appellant appealed her claim to the United States Court of 
Appeals for Veterans Claims (Court).  The Secretary of VA 
subsequently filed a Motion for Remand in November 2000, 
which was unopposed, and the Court issued an Order in 
December 2000, vacating the Board's May 2000 decision and 
remanding the claim pursuant to 38 U.S.C. § 7252(a).  The 
case was remanded by the Board in April 2001 to comply with 
the instructions in the November 2000 Motion for Remand.  
Thereafter, the issues on appeal were again denied by the 
Board in an October 2002 decision.  The appellant filed an 
appeal to this decision to the Court, and in a May 2003 
Order, the Court granted a Joint Motion for Remand which 
vacated the October 2002 Board decision and remanded the case 
for additional development of the record.  Pursuant to this 
Court Order, the Board completed a remand in January 2004.  
The development requested therein has been substantially 
accomplished, and this case is now ready for appellate 
review. 

The appellant was advised by letter sent to her and her 
attorney in November 2003, and as discussed in the January 
2004 remand, that it would be assumed that absent an explicit 
revocation from the appellant of Mr. Evans as her 
representative in this matter, it would be assumed that she 
still wanted to be represented by Mr. Evans.  As the record 
does not reveal any such revocation, the Board has still 
listed Mr. Evans as her representative on the first page of 
this decision.  



FINDINGS OF FACT

1.  The veteran's death certificate lists the immediate cause 
of his death as pulmonary infarction, due to pulmonary 
emboli, right ventricular dilatation and severe emphysema.  
Other significant conditions listed on the death certificate 
as having contributed to death but not resulting in the 
underlying cause were recent small cell lung cancer (in 
remission), chronic obstructive pulmonary disease, 
pseudomembranous colitis, and cachexia.

2.  The veteran's only service-connected disabilities at the 
time of his death were residuals of a left shoulder 
dislocation and prostatitis, conditions rated as 
noncompensable since March 1991.

3.  There is no competent evidence showing that either of the 
veteran's service-connected disabilities caused or 
contributed to his death.

4.  Neither a pulmonary disability, including lung cancer, 
nor a cardiovascular disorder is shown to have been present 
in service or within the first year following the veteran's 
retirement from service in January 1965, or to be otherwise 
related to service.

5.  There has been no competent evidence submitted that 
demonstrates that any of the medical conditions listed on the 
veteran's death certificate as causing or contributing to 
death were related to an inservice disease or injury.

6.  The weight of the evidence of record is against a 
conclusion that the veteran developed nicotine dependence 
during service.

7.  The veteran was honorably discharged from active duty, 
did not die in active service, did not die as the result of a 
service-connected disability, and was not entitled to a 
permanent and total disability rating at the time of death.


CONCLUSIONS OF LAW

1. The veteran's death was not caused, or substantially or 
materially contributed to, by a disability incurred in or 
aggravated by military service, nor may his death be presumed 
to have been related to service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2004).

2. The claim for dependents' educational assistance benefits 
under Chapter 35, Title 38, United States Code, lacks legal 
merit and entitlement under the law.  38 U.S.C.A. §§ 3501, 
5107 (West 2002); 38 C.F.R. § 3.807 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), discussed 
in previous Board decisions and remands addressing the matter 
on appeal, describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, she has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal. 

In April 2001, January 2004 and April 2005 letters, the RO 
informed the appellant of the provisions of the VCAA as 
applicable to her claims.  In addition, the RO issued a 
detailed February 1999 statement of the case (SOC) and June 
2002 and June 2005 supplemental statements of the case 
(SSOCs), in which she and her representative were advised of 
all the pertinent laws and regulations.  The Board therefore 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim, 
and that the February 1999 SOC and June 2002 and June 2005 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to the benefits sought.  
Also in this regard, the aforementioned January 2004 letter 
specifically informed the appellant, as requested in the 
Joint Motion granted by the Court in May 2003, that she 
needed to submit any evidence that the veteran's nicotine 
dependence began in service if she wanted to prevail under 
this theory.   Further, the claims file reflects that the 
June 2005 SSOC contained pertinent language from the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  To this end, the record 
indicates that when contacted by the RO in July 2005, the 
appellant indicated that she had no additional evidence to 
submit and that she wished to have her appeal decided by the 
Board.  Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claims 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


A.  Cause of Death

To establish service connection for the cause of the veteran' 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, a causal connection must be shown. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131. Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a malignant tumor or cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  (Emphasis added).

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  (Emphasis added).

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits (2) whether 
the veteran acquired a dependence on nicotine in service, and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37,954 (1997).  In a May 1997 memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.  

The legal criteria above are applicable to the instant claim, 
as the prohibition against  service connection for death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the service codified at 38 U.S.C.A. § 1103 
only apply to claims filed after June 9, 1998.  The claim in 
the instant case was filed well before that date.  

With the above criteria in mind, the pertinent facts and 
contention will be briefly summarized.  The appellant asserts 
that the veteran's severe emphysema, which contributed to his 
cause of his death in September 1996 as set forth below, 
resulted from nicotine dependency that began during his more 
than 20 years of active military service.  

A copy of the veteran's death certificate shows that he died 
in September 1996 at the age of 70 years, with the immediate 
cause of death listed therein as pulmonary infarction, due to 
pulmonary emboli, right ventricular dilitation and severe 
emphysema.  Other significant conditions listed on the death 
certificate as contributing to death but not resulting in the 
underlying cause were recent small cell lung cancer (in 
remission), chronic obstructive pulmonary disease, cachexia, 
and pseudomembranous colitis.  The veteran's only service-
connected disabilities at the time of his death were 
residuals of a left shoulder dislocation and prostatitis, 
conditions rated as noncompensable since March 1991.

The veteran's service medical records do not reveal any 
complaint, finding, or indication of a chronic pulmonary 
disability, including emphysema, lung cancer, chronic 
obstructive pulmonary disease, pseudomembranous colitis, or 
cachexia.  Neither lung cancer nor cardiovascular disease is 
shown to have been manifested within the first year after the 
veteran's retirement from service in January 1965.  The 
medical evidence shows that his small cell carcinoma of the 
lungs was initially identified and treated in May 1996.  The 
terminal hospitalization records (May to September 1996) 
showed treatment for pulmonary disability and small cell lung 
cancer.  Those records included history provided by the 
veteran of having smoked a pack of cigarettes per day for 55 
years prior to quitting the year before, and of having been 
diagnosed with emphysema and hypertension three and two years 
before, respectively.  In an August 1997 statement, a VA 
pathologist reported that an autopsy had revealed that the 
veteran's death was due to blood clots in the lungs.

The appellant testified at an October 1998 Regional Office 
hearing that the veteran had told her after they met in 1985 
that his smoking habit had begun at an early age and had 
continued during his military career, and that he had been 16 
upon initially joining the military but had been discharged 
when his true age was discovered.

The VA physician who attended the veteran at the time of his 
death described the direct and indirect causes of his death 
in a February 1999 statement.  The physician noted that the 
veteran's small cell carcinoma of the lung remained in 
remission at the time of death, with no residual tumor 
identified at autopsy.  The physician reported that the 
autopsy showed that the veteran had had a large blood clot in 
his left lung (pulmonary embolism), which had further 
compromised his severely emphysematous lungs to the point 
that acute respiratory failure and death resulted in a matter 
of minutes.  The physician stated that the autopsy had 
revealed that the veteran's right ventricle was dilated from 
years of pulmonary hypertension, and was the most likely 
source of the embolism in the absence of evidence showing 
deep venous thromboses (blood clots) in the legs at the time 
of death.  The physician opined that it was highly likely 
that the abnormal dilation of the veteran's heart was a 
direct consequence of the emphysema in the lungs, and that 
his cigarette addiction had caused his severe, life 
threatening, "end stage" emphysema and had led (at least 
indirectly) to the acute event that ultimately caused his 
death.

The Joint Motion for Remand granted in May 2003 suggested 
that the Board consider whether a medical opinion was 
necessary to determine "whether and when the veteran 
developed nicotine dependence," and such an opinion was 
requested by the Board in its January 2004 remand.  To this 
end, a June 2004 opinion from a VA physician, who indicated 
that he had reviewed the veteran's claim file, was as 
follows: 

After reviewing [the veteran's] chart, it 
is my opinion that it is unlikely that he 
developed nicotine dependence during his 
service since he had been smoking since 
he was 15 years of age and in my opinion, 
the pulmonary infarction, which caused 
his death is not linked to his nicotine 
dependence.   
Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that the service medical records do 
not contain a medical diagnosis of nicotine dependence and 
that while post-service medical evidence includes references 
to the veteran's long history of cigarette smoking, the 
records also indicate that he began smoking prior to active 
service, at the age of 15.  There is of record some competent 
medical evidence indicating that the veteran's chronic lung 
disorder was linked to his long smoking history; however, the 
appellant has not presented or identified competent medical 
evidence establishing that the veteran developed nicotine 
dependence as a result of tobacco use that began during 
active service or that the cause of his death was related to 
nicotine dependence that began during service.  As indicated, 
in order for the appellant to prevail under her theory, it 
must be demonstrated that the veteran developed nicotine 
dependence during or as a result of service.  See VAOPGCPREC 
2-93, 58 Fed. Reg. 42,756 (1993); VAOPGCPREC 19-97, 62 Fed. 
Reg. 37,954 (1997).  Furthermore, the smoking in service has 
not been implicated as the cause of his demise.  Moreover, 
there has been no competent evidence presented which shows 
that the pulmonary disabilities or cardiovascular 
disabilities that caused the veteran's death either began in 
service or may be presumed to have begun in service, or his 
service-connected disabilities played a part in causing his 
death.   
The Board fully respects the appellant's sincere assertions 
in this case, both in writing and sworn testimony.  However, 
her lay statements and testimony are not sufficient competent 
evidence for the purpose of showing a causal relationship 
between the veteran's military service and his death.  See 
Routen, Espiritu, supra.  As such, the Board finds that the 
probative value of this positive evidence is outweighed by 
the negative evidence of record, to include the silent 
service medical records and the June 2004 VA medical opinion.  
Therefore, the claim for service connection for the cause of 
the veteran's death must be denied.  Gilbert, 1 Vet. App. at 
49.

B. Dependents' Educational Assistance Benefits

For the purposes of Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code, the child, 
spouse or surviving spouse of a veteran or service person 
will have basic eligibility (1) if the veteran was discharged 
from service under conditions other than dishonorable, or 
died in service, and either has a permanent and total 
service- connected disability; or had a permanent and total 
service- connected disability at the date of death; or (2) if 
the veteran died as a result of a service-connected 
disability.  38 C.F.R. § 3.807; See also 38 U.S.C.A. § 3501.

Where the law and not the evidence is dispositive, a claim 
should be denied, or the appeal to the Board terminated, 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted). The facts in 
this case show that proper disposition of the appellant's 
claim for dependents' educational assistance benefits is 
based on the law, rather than the evidence. 

The veteran had active military service from April 1944 to 
January 1965 and was honorably discharged.  At the time of 
the veteran's death, service connection had been established 
for residuals of a left shoulder dislocation and prostatitis, 
with each disability having been assigned a noncompensable 
rating. Entitlement to a permanent and total disability 
rating had not been established.  As determined above, 
service connection is not warranted for the cause of the 
veteran's death.  He did not die in service or as the result 
of a service-connected disability.  Because the criteria of 
38 C.F.R. § 3.807 are not met with regard to establishing the 
appellant's entitlement to basic eligibility for dependents' 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, her claim lacks legal merit and 
entitlement under the law.  Consequently, it must be denied.  
Sabonis, supra. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 

Entitlement to dependents' educational assistance benefits 
under the provisions of Chapter 35, Title 38, United States 
Code is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


